Citation Nr: 1342326	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  06-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to February 1999.  She also served in the Reserves after her active service. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has testified at several hearings at the RO. The first was with a Decision Review Officer (DRO) in June 2006.  The second was with a Veterans Law Judge (VLJ) in January 2009.  The VLJ who held that hearing subsequently retired and the Veteran was offered another hearing before the Board, which she accepted.  The third hearing was in June 2012 with a second VLJ, who has subsequently left the Board.  The Veteran subsequently, in August 2013 testified before the undersigned Acting VLJ.  Transcripts of these hearings have been associated with the claims file. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system include VA treatment records which are considered to be part of the claims file, and as such have been considered as part of the present appeal. 


FINDINGS OF FACT

1.  The Veteran struck her head during service, but did not incur an injury of the neck or cervical spine.

2.  A current cervical spine disorder is not related to service, or a service connected disability.



CONCLUSION OF LAW

A cervical spine disorder was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  There is some evidence of arthritic changes of the cervical spine.  Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

Following separation from active duty in February 1999, the Veteran had additional reserve service.  Service connection may be established for an event or injury incurred during active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), with certain limitations.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Here the Veteran has expressly stated that the claimed disorder began prior to her period of reserve service, and the evidence shows that a neck disorder was not incurred in, or is otherwise related to a period of ACDUTRA or INACDUTRA.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that she hit her head on a hatch during active service aboard a US Navy vessel.  The Veteran is service connected for a headache disorder associated with an in-service head trauma and she has indicated, including in testimony before the undersigned, that the claimed neck disorder was incurred as a result of the same head trauma.  In testimony before a now-retired Acting Veterans Law Judge in June 2012, the Veteran also stated that she injured her neck while carrying heavy "shore power" cables as part of her regular in-service duties as an electrician, and has suggested that her neck disorder may be secondary to her service connected lumbar strain.  Statements from the Veteran, friends, and her mother have indicated that she had no health problems prior to entering service, but that she has had ongoing complaints referable to the neck since service separation.

The Board finds that the Veteran injured her head during service, but did not sustain an injury to the neck.  Service treatment records confirm that in January 1996 the Veteran struck her head while coming through a hatch opening.  Initial treatment notes include a reported headache, but specifically indicate that there was "no pain at the back of [the] neck." The Veteran was instructed to return for treatment if she experienced pain.  Following the incident, service treatment records are silent for any complaints referable to the neck, and on separation examination in January 1999, the spine was normal.  On report of medical history at separation, the Veteran affirmatively denied any history of head injury.  In statements to VA the Veteran has stated that she was told not to report symptoms as it could have delayed her separation from active duty.  Nonetheless, the Board notes that the Veteran endorsed "recurrent back pain," "skin disease" and a tumor or growth while failing to mention any neck pain.

The Board finds that the Veteran has a current cervical spine disorder, however the disorder is not related to service, or a service connected disability.  On VA examination in March 2005 the Veteran endorsed onset of neck pain in 1996, at the same time as her currently service-connected headache disorder.  She indicated that pain had become progressively worse over time.  Radiographic imaging in December 2007 showed multilevel disc protrusions, most pronounced at the C5-6 level with moderate central canal compromise, and an April 2010 imaging study showed multilevel disc protrusions and extrusions, and severe narrowing of the neural foramen at the C5-6 level.  In August 2013, imaging revealed osteophytes and disc protrusions at C2-3 through C6-7 with compression of the ventral cord at C4 through C6.  The foregoing clearly shows that the Veteran has multilevel disc pathology associated with the cervical spine.

Having reviewed the Veteran's claims file and conducted a physical examination, a VA examiner in August 2009 noted that immediately following her in-service head injury in 1996, the Veteran's neck was not painful and she did not return for follow-up care at any time during service.  The examiner concluded that the in-service trauma was mild and that "it is unlikely that this minor head trauma in 1996 will lead to the current multilevel cervical disc and joint disease without interval symptoms for three years."

On examination in October 2012, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's cervical spine disorder is less likely than not due to or the result of any service connected condition, including service-connected headaches or service connected lumbar strain.  Specifically, the examiner noted that cervical spine imaging in 2004 showed a cervical muscle spasm, but no degenerative changes.  The examiner opined that a cervical strain can be caused by poor posture or poor sleep habits, but that the medical literature does not support the contention that heavy lifting and carrying can cause cervical degeneration.  Furthermore, there is no evidence in the medical literature that a lumbar strain leads to cervical disc protrusion or degenerative disc disease of the cervical spine.  Rather, radiographic imaging of the Veteran is consistent with an individual of her age, and thus the examiner concluded that the Veteran's cervical disc disease is caused by aging.  

The Board finds the well-reasoned and supported conclusions of the 2009 and 2012 VA examiners to be more probative than the unsupported lay assertions of the Veteran.  The Veteran is competent to report that she had neck pain in service, and has had such pain since separation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the matter of determining the etiology of her current neck disorder is a complex medical question, and well beyond the limits of lay competence.  The Board also recognizes the written and oral testimony of friends and family indicating that the Veteran has complained of neck pain since separation.  However, again, such statements are competent only to the extent that they confirm the Veteran's lay assertions of pain.  Like the Veteran's own statements, none are competent with regard to establishing a nexus between the Veteran's current pathology and service.  Moreover, the lack of evidence showing a neck or cervical spine injury in service and the normal clinical findings upon separation is more compelling evidence than the current lay testimony regarding the in-service injury.  

Thus the weight of the evidence indicates that the Veteran's current neck disorder was not incurred in service - to include as a result of a head injury or as a result of heavy lifting and carrying - is not related to a service-connected disease or injury, and cannot be presumed to have been incurred in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Several notice letters have been sent to the Veteran, including those of December 2004 and December 2008.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in February 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim including potentially outstanding private treatment records referable to the neck.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in August 2009 and October 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Most recently, in September 2012 in the Board remanded the issue on appeal for additional actions, including issuance of proper notice to the Veteran regarding the establishment of service connection on a secondary basis, retrieval of relevant VA treatment records, and conducting of a new VA examination.  On remand, the Board also ordered that VA attempt to associate private treatment records from a facility that the Veteran had identified as "Jackson Hospital in Mayport."  In October 2012, VA sent the Veteran requesting that she complete an enclosed VA Form 21-4142 to release records from that facility - the Veteran did not respond to that request.  The Board finds that the VA made a reasonable effort to comply with the Board's remand orders to that extent.  In total, VA's actions substantially complied with and the Board's remand.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


